DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (previously presented) A method of managing retail transaction data performed by a computer system comprised of at least one server connected over a data network to a first computer operating a register software instance, said method comprising: receiving at the server from the first computer, a user identifier associated with the register software instance;
receiving at the server from the first computer, data comprised of a first at least one transaction data;
storing in a database the received first at least one transaction data in a corresponding first at least one data records comprised of a corresponding first at least one data values representing 
receiving at the server from the first computer a data message representing the condition that the user associated with the user identifier has selected an end of shift command on the register instance;
selecting from the database a set of data records associated with the user identifier by using the received user identifier and the second data value comprising the stored at least one data records; and
updating in the database at least one of the selected set of data records by changing the first data value comprising the selected set of data records from an open logic state to a closed logic state.

2. (previously presented) The method of Claim 1 where the transaction data is comprised of
data representing an item number and a price.

3.    (Currently Amended) The method of Claim 1 further comprising:
on the first computer, storing a second at least one transaction data comprised of data representing at least one of an open logic state or a closed logic state; on the first computer, in response to the input of the end of shift command, transmitting the second at least one transaction data to the server;
at the server, storing the transmitted second at least one transaction data in the database by storing a corresponding second at least one data records comprised of a corresponding at least one data values representing a closed logic state and a data value representing the user identifier[.]

4.    (previously presented) The method of Claim 1 further comprising:
on the first computer, storing a second at least one transaction data comprised of data representing an at least one logic state of open;
on the first computer, in response to the input of the end of shift command, updating the second at least one transaction data by changing the data representing the logic state of open to data representing the logic state of closed.

5.    (previously presented) The method of Claim 4 further comprising:
at the first computer, transmitting the changed second at least one transaction data to the server; at the server, storing the received second at least one transaction data in the database.

6. (previously presented) The method of Claims 1 further comprising:
at the server, selecting from the database at least one of the stored transaction data records with the first data value in closed logic state;
accessing by an accounting system, the selected transaction data records and an identifier associated with an authorized owner of the register instance; and
updating in the accounting system, data stored that is associated with the authorized owner by using the data comprising the received transaction data records.

7.    (previously presented) The method of Claim 6 where the selection from the database comprising the server system occurs automatically in response to the server system receiving log-in information from a user of the server system, verifying that the received log-

8.    (previously presented) The method of Claim 6 where the selection of the transaction data records and accessing and updating by the accounting system occurs in response to the server determining that a pre-determined period of time has passed since the last time the selection of the transaction data records and accessing and updating by the accounting system has occurred.

9.    (previously presented) The method of Claim 6 where the selection of the transaction data records and accessing and updating by the accounting system occurs automatically at predetermined times.

10.    (previously presented) A method of managing retail transaction data performed by a computer system comprised of at least one server connected over a data network to a first computer operating a register software instance, said method comprising:
receiving at the server from the first computer operating a register software instance a user identifier associated with a data value stored on a database, said data value representing an authorized owner of the register software instance;
on the first computer, storing an at least one transaction data comprised of data representing a logic state of open;


on the first computer, transmitting the updated at least one transaction data to the server; at the server, storing the received at least one transaction data in a set of corresponding at least one data records comprising the database, each of said set of at least one data records comprised of data that logically links the at least one data record to the authorized owner.

11.    (previously presented)    The method of Claim 10 where the transaction data is comprised
of data representing an item number and a price.

12. (previously presented) The method of Claims 10 further comprising:
at the server, selecting from the database at least one of the stored transaction data records with the first data value in closed logic state;
accessing by an accounting system, the selected transaction data records and an identifier associated with an authorized owner of the register instance; and
updating in the accounting system, data stored that is associated with the authorized owner by using the data comprising the received transaction data records.

13.    (previously presented) The method of Claim 10 where the selection from the database comprising the server system occurs automatically in response to the server system receiving log-in information from a user of the server system, verifying that the received log-in information is associated with the authorized owner and receiving from such user input 

14.    (previously presented) The method of Claim 10 where the selection of the transaction data records and accessing and updating by the accounting system occurs in response to the server determining that a pre-determined period of time has passed since the last time the selection of the transaction data records and accessing and updating by the accounting system has occurred.

15.    (previously presented) The method of Claim 10 where the selection of the transaction data records and accessing and updating by the accounting system occurs automatically at predetermined times.

16.    {previously presented) A method of managing retail transaction data performed by a computer system comprised of at least one server connected over a data network to a first computer operating a register software instance and further comprised of an accounting system, said method comprising:
receiving at the server from the first computer, data comprised of a first at least one transaction data;
storing in a database the received first at least one transaction data in a corresponding first at least one data records comprised of a corresponding first at least one data values representing at least one of an open logic state or a closed logic state and data logically linking the transaction data record to an authorized owner of the register instance;

accessing by the accounting system, the selected transaction data records; and
updating in the accounting system, data stored that is logically associated with the authorized
owner of the register instance by using the data comprising the selected transaction data records.

17.    (previously presented)    The method of Claim 16 where the selection from the database
comprising the server system occurs automatically in response to the server system receiving log-in information from a user of the server system, verifying that the received log-in information is associated with the authorized owner of the register instance and receiving from
such user input data representing a command to commence the selection of the transaction data records and accessing and updating by the accounting system.

18.    (previously presented) The method of Claim 16 where the selection of the transaction data records and accessing and updating by the accounting system occurs in response to the server determining that a pre-determined period of time has passed since the last time the selection of the transaction data records and accessing and updating by the accounting system has occurred.

19.    (previously presented) The method of Claim 16 where the selection of the transaction data records and accessing and updating by the accounting system occurs automatically at predetermined times.




Disposition of Claims
Claims 1-8 are pending.  No claims have been cancelled.  Claim 3 has been amended.  The pending claims are found to be in condition for allowance.


Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 9,965,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
	Claims 1-19 are allowed over the prior art of record.


	Reasons for Allowance
The following is an examiner's statement of reason for allowance:

1-19, the examiner agrees with the reasoning as provided by Applicant in the Remarks as filed on January 29, 2021. There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 1-19 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F. CRAWLEY whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687